      Case 1:18-cv-07342-JGK-BCM Document 124 Filed 05/19/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           5/19/21
RODOLFO TECOCOATZI-ORTIZ, et al.
               Plaintiffs,                           18-CV-7342 (JGK) (BCM)
       -against-
                                                     ORDER
JUST SALAD LLC, et al.
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       By letter dated May 10, 2021 (Def. Ltr.) (Dkt. No. 118), defendants seek an order

compelling plaintiffs to produce a "questionnaire" that was shown to plaintiff Omar Raul

Zapotitlan Sanchez prior to his deposition. The relevant deposition testimony, elicited with the

assistance of a Spanish/English translator, is as follows:

       Q.      Okay. When you were with this lawyer, did they show you any documents
               to help you remember things?

       A.      Yes. The questions.

       Q.      What questions did they show you?

       A.      Well, the day that I started and what were the things that I did at Just
               Salad, and things like that.

       Q.      What documents did your attorneys have that helped you remember the
               day you started at Just Salad; was it something the attorneys wrote, was it
               documents they had from Just Salad, what did they show you?

       A.      Well, it's something that I remember I told them when I started, and they
               just wrote it.

       Q.      They showed this to you prior to your deposition?

       A.      Yes.

       Q.      Did that help you remember things for your testimony today, that paper?

       A.      Yes.

Def. Ltr. Ex. D (Dkt. No. 118-4) (Dep. Tr.) at 9:9-10:9.
      Case 1:18-cv-07342-JGK-BCM Document 124 Filed 05/19/21 Page 2 of 4




       Defendants point out, correctly, that "even otherwise privileged documents must be

disclosed if a witness reviews the documents in preparation for a deposition and the documents

affect the substance of the witness's testimony." Def. Ltr. at 1. See Fed. R. Evid. 612(b); United

States v. Mount Sinai Hosp., 185 F. Supp. 3d 383, 393 (S.D.N.Y. 2016) (if a party uses

privileged documents to "to refresh [a witness's] recollection for the purpose of testimony, they

may no longer withhold those documents from discovery"); Thomas v. Euro RSCG Life, 264

F.R.D. 120, 122 (S.D.N.Y. 2010) (although plaintiff's notes, communicated to her attorney in

confidence, were at that point "clothe[d] . . . with privilege," plaintiff "waived that privilege

when she relied on the notes in connection with her deposition testimony"). Therefore,

defendants contend, they are entitled to see "the questions" that were shown to Sanchez by his

counsel prior to his deposition. Def. Ltr. at 2.

       In their opposition letter, dated May 18, 2021 (Pl. Opp. Ltr.) (Dkt. No. 122), plaintiffs

state that "the alleged 'questionnaire' or the 'questions' testified by Plaintiff that the Defense

counsel is indefatigably chasing for are highly likely do not exist." Pl. Opp. Ltr. at 1 (grammar as

in the original). According to plaintiffs, the only documents that their counsel showed plaintiff

Sanchez prior to his deposition were (i) "deposition preparation aid[s]," which "guided the

attorney [sic] over what topics and possible questions that will be addressed during the real

deposition," but did not contain any "substantive information" which could have refreshed

Sanchez's recollection as to the facts of his case; and (ii) "the Complaint and Plaintiffs' own

affidavits, which had been filed with the Court and they are openly accessible." Id. at 1-2. The

deposition preparation aids are further described, on a privilege log produced by plaintiffs, as

two different documents, each including a "translation to witnesses" and containing a "list of

possible questions that will be deposed [sic] during the deposition," but no "suggestive answers




                                                   2
      Case 1:18-cv-07342-JGK-BCM Document 124 Filed 05/19/21 Page 3 of 4




to the questions." Def. Ltr. Ex. B (Dkt. No. 118-2). The deposition preparation aids have not

been produced. During the deposition, defendants' counsel marked both the complaint and the

witness's affidavit as exhibits, and questioned Sanchez about them at length. Dep. Tr. at 50-71.

       In their reply letter, dated May 19, 2021 (Def. Reply Ltr.) (Dkt. No. 123), defendants note

that plaintiffs' opposition letter is "unsworn" and argue that it is contradicted by the testimony of

Sanchez himself, who stated that what he was shown – and what refreshed his recollection – was

"something that I remember I told them when I started, and they just wrote it." Dep. Tr. at 9:24-

10:2. It is unlikely that Sanchez meant either the complaint or his own affidavit, defendants

argue, because those documents were written in English, which Sanchez reads "very little." Def.

Reply Ltr. at 2; Dep. Tr. at 19:6. Therefore, defendants conclude, Sanchez must have been

shown another document – a questionnaire – which included substantive information about his

case and which "informed his testimony as to key issues." Def. Reply Ltr. at 2.

       The Court cannot reach a conclusion as to the nature of the documents shown to the

witness on the present record. Plaintiffs' opposition letter is both unsworn and inconclusive.

Rather than state forthrightly that there was no questionnaire or list of questions that included

substantive information, they assert that documents of that nature "highly likely do not exist." Pl.

Opp. Ltr. at 1. However, the witness's testimony – provided through a translator – is also

somewhat unclear as to what he was shown. Consequently, the Court will review the contested

documents in camera. See generally In re Grand Jury Subpoenas Dated Mar. 19, 2002 & Aug. 2,

2002, 318 F.3d 379, 386 (2d Cir. 2003) (noting that in camera review is "a practice both long-

standing and routine in cases involving claims of privilege").

       It is hereby ORDERED that no later than May 26, 2021, plaintiffs shall deliver, to

chambers, complete and accurate photocopies of every document shown to plaintiff Sanchez in




                                                 3
      Case 1:18-cv-07342-JGK-BCM Document 124 Filed 05/19/21 Page 4 of 4




preparation for his deposition in this action, including but not limited to the deposition

preparation aids listed in their privilege log. Any translations of or annotations on the documents,

if shown to the witness, must also be produced. The documents shall be accompanied by a cover

letter that lists and describes each enclosed document without revealing their allegedly privileged

content. A copy of the cover letter shall be filed on the electronic docket of this action.

       The Clerk of Court is respectfully directed to close the letter-motions at Dkt. Nos. 116

and 118.

Dated: New York, New York
       May 19, 2021
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                                  4
